   Case 3:18-cv-01094-JBA-PWH-JMW Document 73 Filed 03/18/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 NAACP, et al.,
                                                            No. 3:18-cv-01094-JBA-PWH-JMW
         Plaintiffs,

                 v.                                         JOINT MOTION FOR
                                                            EXTENSION OF TIME
 DENISE MERRILL, SECRETARY OF
 STATE, and EDWARD LAMONT, JR.,
 GOVERNOR,                                                  March 18, 2020

         Defendants.




        The parties hereby respectfully request the court to extend the discovery and briefing

deadlines in this matter by fourteen days. In support of this motion, the parties represent as follows:

        1.      Pursuant to the Dec. 30, 2019 Scheduling Order from this Court (ECF No. 66), all

discovery is due to be completed by March 31, 2020. Plaintiffs’ motion for summary judgment is

due on March 31, 2020 and Defendants’ combined opposition and cross motion for summary

judgment is due on April 30, 2020. Plaintiffs’ combined reply is due by May 15, 2020, and

Defendants’ reply is due by May 29, 2020. Oral argument is scheduled to be held on June 16,

2020.

        2.      The parties have worked diligently to complete discovery, exchanging written

discovery and expert reports and taking party, expert, and non-party depositions. Nevertheless, in

light of the COVID-19 pandemic and its consequences, including the closure of courthouses,

campuses, and government offices, the Parties at this time request an extension of fourteen days

as to the discovery and briefing deadlines, as set forth below. This extension will not require

postponement of oral argument, currently set for June 16, 2020:


                                                  1
   Case 3:18-cv-01094-JBA-PWH-JMW Document 73 Filed 03/18/20 Page 2 of 4




 Current Deadline                 Action                          Proposed Deadline

 3/31/20                          Completion of discovery         4/14/20

 3/31/20                          Plaintiffs’    motion     for   4/14/20
                                  summary judgment
 4/30/20                          Defendants’        combined     5/14/20
                                  opposition and cross motion
                                  for summary judgment
 5/15/20                          Plaintiffs’ combined reply in   5/29/20
                                  support of their motion for
                                  summary judgment and in
                                  opposition to Defendants’
 5/29/20                          Defendants’ reply in support    6/12/20
                                  of their motion for summary
                                  judgment
 6/16/20                          Oral argument                   6/16/20, or another date
                                                                  convenient for the Court


       For the foregoing reasons, the Parties respectfully request that the Court extend the time

on all deadlines in this case by fourteen days.




                                                  2
    Case 3:18-cv-01094-JBA-PWH-JMW Document 73 Filed 03/18/20 Page 3 of 4




Respectfully submitted,

/s/ Michael J. Wishnie                         /s/ Michael K. Skold
Nicole Billington, Law Student Intern          Michael K. Skold (ct28407)
Doni Bloomfield, Law Student Intern            Maura Murphy Osborne (ct19987)
Alexander Boudreau, Law Student Intern         Office of the Attorney General
Camilla Bustos, Law Student Intern             55 Elm Street
Alaa Chaker, Law Student Intern                P.O. Box 120
Wynne Graham, Law Student Intern               Hartford, CT 06141-0120
Kate Hamilton, Law Student Intern              Tel: (860) 808-5020
Austin Reagan, Law Student Intern              Fax: (860) 808-5347
Soren Schmidt, Law Student Intern              Email: Michael.Skold@ct.gov
Mary Ella Simmons, Law Student Intern
Hope Metcalf (ct27184)                         Counsel for Defendants
Michael J. Wishnie (ct27221)
Peter Gruber Rule of Law Clinic
Yale Law School
127 Wall Street
New Haven, CT 06511
(203) 436-478
michael.wishnie@ylsclinics.org

David N. Rosen (ct00196)
David Rosen & Associates, P.C.
400 Orange Street
New Haven, CT 06511
(203) 787-3513
drosen@davidrosenlaw.com

Bradford M. Berry*
National Association for the Advancement
  of Colored People, Inc.
Office of General Counsel
4805 Mount Hope Drive
Baltimore, MD 21215
(410) 580-5797
bberry@naacpnet.org

Counsel for Plaintiffs
*
 Motion for admission pro hac vice
forthcoming




                                           3
   Case 3:18-cv-01094-JBA-PWH-JMW Document 73 Filed 03/18/20 Page 4 of 4




                                CERTIFICATION OF SERVICE

        I hereby certify that on March 18, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s CM/ECF system.



                                                    /s/ Michael J. Wishnie
                                                    Michael J. Wishnie, No. ct27221
                                                    Peter Gruber Rule of Law Clinic
                                                    Yale Law School




                                                   4
